In re Massman Construction Co. and Al Johnson Construction Co., a joint venture, applying for rehearing of a writ granted, June 19, 1987, 508 So.2d 78, to the 19th Judicial District Court, No. 303-531; 1st Circuit Court of Appeal, No. CW87 0669.
Granted for the sole purpose of clarifying previous order.
Department had filed a petition for declaratory judgment. Subsequently, it filed a motion in the district court to dismiss its “principal demand” with prejudice. Trial judge denied Department’s “Motion to Dismiss.” Appeals court denied writs. In its application to this court, Department prayed that we reverse the ruling of the trial court “allowing applicant to dismiss its lawsuit with prejudice.” In our order of June 18, 1987, we ordered trial judge to permit Department to dismiss suit with prejudice as requested. Hence, only Department’s principal demand was ordered to be dismissed.